Citation Nr: 1307188	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a psychiatric disorder associated with residuals of a head injury/traumatic brain injury (TBI).

2.  Entitlement to a rating higher than 10 percent for a headache disorder associated with residuals of a head injury/TBI.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in December 2011.  A transcript of the hearing has been associated with the claims folders.  Additional evidence was submitted at the time of the Travel Board hearing with a waiver of RO consideration.  38 C.F.R. § 20.1304. 

Thereafter, in September 2012, new evidence in the form of a private medical statement and a private treatment record dated in July 2012 was received pertaining to the claims for higher ratings.  No waiver of RO consideration was submitted for these medical records, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will remand these claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

By way of history, service treatment records show that in September 1973 a fan blade struck the Veteran on the head.  He sustained a fracture through the outer table of the skull and was treated with stitches.  He reports loss of consciousness.  The Veteran filed a July 1976 claim for residuals of the injury, including complaints of headaches, dizziness, forgetfulness, and "problems at home."  A January 1977 rating decision granted service connection for "residuals of skull fracture" and a 10 percent rating was assigned under 8045-9304-5296 (dementia due to head trauma).  

In a January 2000 rating decision, the Veteran's rating was increased, to 30 percent, and his disability was recharacterized as residuals of head trauma to include mental disorder NOS [Not Otherwise Specified]" under Diagnostic Code 8045-9410.  The rating action noted complaints of insomnia, irritability, headaches, forgetfulness, and difficulty with concentration.  November 2002 and June 2007 rating decisions returned to the "old" characterization of the service-connected disability as "residuals of a skull fracture" under 8045-9304, and the June 2007 rating decision denied service connection for obsessive compulsive disorder and a disability manifested by anxiety and depression.

A June 2008 rating decision "awarded" service connection for a mental disorder not otherwise specified, and granted a 30 percent rating under Diagnostic Code 9410.  However, the rating decision acknowledged that service connection for a mental disorder had been established in prior ratings, "but due to the limitations of the electronic coding system this was not apparent."  The rating decision therefore found a 30 percent rating was warranted for a mental disorder from March 31, 1999, and that the Veteran also had a separate, protected 10 percent rating for headaches per 38 C.F.R. § 3.951.  

In July 2008, the Veteran filed a claim for increase, including TDIU.  He has indicated that an increased rating for his TBI is warranted on account of the following symptoms: (1) headaches two to three times a week, (2) insomnia, (3) irritability, (4) loss of bowel and bladder function, (5) loss of balance, (6) depression, (7) anxiety, and (4) forgetfulness/mild memory loss.

A September 2008 VA mental disorders examination diagnosed cognitive disorder, NOS and noted the Veteran had a depressed mood.  A July 2009 VA TBI examination report concluded that psychiatric symptoms (depression, anxiety, obsessive/compulsive disorder) were "not caused by traumatic brain injury" and that headaches were "less likely than not caused by traumatic brain injury."

Given that service connection has been established for many years for a mental disorder and headaches due to his TBI, the Board cannot but conclude that the July 2009 VA examination report was inadequate.  The examiner should have addressed the Veteran's symptoms in the context of assessing the current severity of his service-connected psychiatric and headache disorders, not in the context of whether they were related to his TBI, as that question had been answered in the affirmative in prior adjudications.  

The regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  Symptoms like impaired memory and headaches are acknowledged symptoms of TBI under the amended regulations. 

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states that the amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  In the present case, the Veteran's application for an increased rating was received in July 2008, which is prior to the effective date of the amendment, October 23, 2008.  However, the RO adjudicated the claim under the new regulation in the February 2010 supplemental statement of the case.  The amended regulatory criteria should be considered on remand.

As the above claims being remanded could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a TBI examination and a psychiatric examination to ascertain the current severity of the Veteran's TBI, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  Any and all studies, tests, and evaluations deemed necessary by the examiner are to be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner must address the following:

Psychiatric Examination

(a) Comment on whether the Veteran's service-connected TBI has "at least as likely as not" (50 percent probability) resulted in any known psychiatric diagnoses and assess the severity of each diagnosis rendered.  The Veteran is service-connected for "mental disorder NOS."  The examiner is also to report all signs and symptoms necessary for rating the Veteran's diagnosis under the General Rating Formula for Mental Disorders.  The examiner must address the level of social and occupational impairment attributable to the any psychiatric diagnosis rendered which is attributable to his service-connected TBI versus any symptomatology from any unrelated diagnosis. If a distinction cannot be made, the examiner must indicate that.

TBI Examiner

(b) The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination, which may require further scheduling of multiple special examinations by appropriate examiners to examine the remaining areas of dysfunction (cognitive and physical).  The examiner must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.  The Veteran is service-connected for a headache disorder.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Readjudicate the claims for a rating higher than 10 percent for the Veteran's headache disorder due to TBI and for a rating higher than 30 percent for a psychiatric disorder due to TBI and for TDIU, in light of any additional evidence.  If any of the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Vet. App. This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

